Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement of Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022 has been entered.

Rejections based on Prior Art
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2014/0038134) in view of Shotton et al (US 2015/0366635).
Nguyen discloses a method of manufacturing customized osteotomes 24 (Figures 2-4) and 38 (Figure 5-7) for preparing an tooth socket/osteotomy 20 for receiving a custom dental implant 10 (Figure 1) and 52 (Figures 17, 18).   Nguyen discloses that 3D image data of the tooth socket/osteotomy site is received (paragraph [0135]) and that CAD-CAM software is used to mill or cast a custom dental implant for the osteotomy site (paragraphs [0136}-[0137]).  The CAD-CAM software that is used to create the custom dental implant would inherently require the generation of “a virtual implant model.”   Nguyen further discloses that the same 3D data obtained for the dental implant “may also be used in forming an anatomically shaped soft tissue pilot 22, whereby that the portion of the soft tissue pilot 22 that is inserted into the tooth socket, including the pilot tip 28 and at least a portion of the pilot shaft, approximates the shape of the tooth socket.  Additionally, the dimensions of the tooth socket may also be used in fabricating an undercut pilot 38 to determine the desired length of the guide blade 48 and the notching blade 46.”  (paragraph [0139]).  While Nguyen discloses that the implant is fabricated in a computer aided manufacturing process (paragraph [0137]) and that the same 3D data is used fabricate the osteotomes 22 and 38 (paragraph [0139]), Nguyen does not disclose how the osteotomes are manufactured and fails to disclose the claimed fabrication in a computer aided manufacturing process from a virtual tool model.  Shotton et al, however, for a similar dental cutting tool with cutting surfaces used for cleaning and shaping a root canal (paragraph [0016]) teach that it is desirable to manufacture the tool in a 3D printing or additive manufacturing process (see e.g. paragraph [0053]).  To have used the Nguyen 3D data that is used to manufacture the osteotomes 22 and 38 in a computer controlled 3D printing or additive manufacturing process would have been obvious to one of ordinary skill in the art at the time of applicant’s invention in view of the teaching Shotton et al that such 3D printing/additive manufacturing processes are useful in fabricating similar such dental cutting instruments.  It is further noted that the 3D printing/additive manufacturing of the Nguyen osteotomes 22 and 28 would inherently require the generation “a virtual model.”

In regard to claim 6, Nguyen discloses that each “cleaning blade 30 is beveled to form a cutting edge that encircles pilot shaft 24”, but that “any other configuration that will remove periodontal tissue upon movement of the soft tissue pilot 22 is contemplated for use” (paragraph [0096]).  To have merely selected a spiral “drill” configuration like those illustrated in Shotton et al Figures 1, 2 and 12 for the removal of tissue as known in the prior art would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  In regard to claims 7, 8 and 18, Nguyen discloses obtaining data of the osteotomy site “using 3-dimensional digital scan technology” (paragraph [0135]), merely selecting conventional prior art scan technologies for the scan technology disclosed by Nguyen would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  In regard to claim 15, Nguyen discloses the use of conventional titanium for the implant (paragraph [0136]) and Shotton et al disclose the use of titanium for the cutting tool made by 3D printing (note e.g. paragraph [0035]); constructing the Nguyen osteotome cutting tools of conventional titanium alloys would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Applicant’s Remarks
	In response to the rejection based on Nguyen, applicant argues that the claims are directed to a method of customizing/manufacturing osteotomes and that the pilot tools 22 in Nguyen are not osteotomes because they are for removing soft periodontal tissue and not cutting bone.  Applicant asserts that an “osteotome is an instrument for cutting or preparing bone” (response page 6).  Applicant’s written does not appear to provide a definition for an “osteotome,”  but does state at page 3, lines 23-25 that “[o]ther dental osteotomy modeling devices can be customized in this way such as scrapers, cutters, chisels, etc.”  The examiner is of the position that the tools 22 having cutting blades 30 for cleaning out the tooth socket by cutting and scraping reasonably meets the vague “osteotome” limitation as defined in the application as a scraper and/or cutter.  Regardless, as set forth in the rejection, Nguyen also discloses custom designed “undercut pilot” tools 38 (Figures 5-7) having notching blades 46 for cutting notches in the wall of the tooth socket.  The “notching blades 46 remove sufficient bony material from the sides of the tooth socket to create one or more notches” (paragraph [0104])(see also Fig 17 with notches 62 cut into the bony sides of the tooth socket).   The customized undercut pilot tools 38 that cut into the tooth socket walls removing bony material meets applicant’s asserted definition of an osteotome as “an instrument for cutting or preparing bone.”
	Applicant further argues that the customized tools 22 and 38 of Nguyen are “modeled on the shape of the tooth socket rather than a virtual implant model, as required by the present claims”  (response, page 8).  The examiner is not persuaded.  For at least undercut pilot tools 38, Nguyen discloses that the custom designed implant 52 is shaped, sized, and designed such that implant ridges 60 precisely fit into the notches 62 cut into the tooth socket bone by the custom shaped, sized and designed undercut pilot tools 38 (note particularly Figures 17-19).  Clearly, in order for the implant ridges 62 to precisely fit in the notches 62 cut into the bone by the blades 46 of the undercut pilot tools 38, then the computer model/designs of the custom implant 52 and the custom undercut pilot tool 38 must be carefully correlated with one another and not simply designed based on the shape of the tooth socket as argued by applicant.  One of ordinary skill in the art would have reasonably found it obvious before the effective filing date of the claimed invention to have based the design/model of the undercut pilot tool 38, particularly the depth size and location of the notch cutting blades 46, on the computer design/model of the implant 52 so that the notches 62 formed by the blades 46 match the location of the implant ridges 62 when implanted in the patient

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712